UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6400




In Re:   DANIEL ARTHUR DUNCAN,




                                                       Petitioner.



                On Petition for a Writ of Mandamus
              (3:04-cr-00304-HEH; 3:05-cv-00369-HEH)


Submitted: May 16, 2006                       Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Arthur Duncan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel Arthur Duncan petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that on March 16, 2006, the district court dismissed

claims one, two and four of Duncan’s § 2255 motion, but referred

claim three to the magistrate judge for further proceedings.    We

find that the case is proceeding apace, and there has been no undue

delay.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                               - 2 -